Citation Nr: 1436861	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-06 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for post-operative residuals of a right knee injury with arthritis.

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript has been associated with the claims file.

The increased rating claim was remanded by the Board in November 2010.  

In September 2013, the Veteran was awarded a temporary 100 percent rating for his right knee disability from June 18, 2012, to September 30, 2012, due to surgery performed on it, pursuant to 38 C.F.R. § 4.30.  Therefore, the Board will not address the Veteran's right knee disability rating during this period for purposes of the increased rating claim on appeal.

During his March 2010 Board hearing and a March 2011 VA examination, the Veteran asserted that he had had to stop working as the result of his service-connected right and left knee disabilities.  Therefore, the issue of entitlement to a TDIU has been raised by the record in connection with the increased rating claim on appeal, and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Also, following recertification of the appeal to the Board in August 2011, additional evidence, including VA medical records, were associated with the claims file.  Initial agency of original jurisdiction (AOJ) review of the evidence was waived by the Veteran's representative in a July 2014 statement.  See 38 C.F.R. § 20.1304(c).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's right knee arthritis has been manifested by pain and flexion limited, at most, to 90 degrees.

2.  Prior to June 18, 2012, the Veteran's right knee disability was also manifested by a large loose body at the lateral compartment with mobile stem, resulting in frequent episodes of joint locking and pain.

3.  Beginning October 1, 2012, the Veteran's right knee disability has been manifested by post-surgical problems, including some feeling of locking up in the right knee, which approximates removal of semilunar cartilage that is symptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5256, 5257, 5260-5262 (2013).

2.  The criteria for a separate rating of 20 percent, but no greater, for a right knee large loose body resulting in locking prior to June 18, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2013).

3.  The criteria for a separate rating of 10 percent, but no greater, for right knee chondroplasty residuals, beginning October 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5258, 5259 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in September 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and, VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his right knee in January 2009, March 2011, and April 2013.  These examinations and their associated reports were adequate.  Together, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in obtaining current VA treatment records and the March 2011 VA examination report, the AOJ substantially complied with the Board's November 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the June 2010 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee disability is rated under Diagnostic Code (DC) 5010 for arthritis due to trauma, and is therefore rated as degenerative arthritis according to the criteria of DC 5003.  See 38 C.F.R. § 4.71, DC 5010.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

DC 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under DC 5003 and instability of a knee under DC 5257 (or for symptoms relating to semilunar cartilage arising under DC 5258-59).  See VAOPGCPREC 23-97.  

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As reflected in his June 2007 claim for increase, the Veteran asserts that his right knee causes excessive pain in his daily activities.  

October 2008 VA X-rays revealed considerable irregularity of the articular surface of the tibia, with a large loose body posteriorly located and calcific deposits with the knee joint anteriorly as well.  

On January 2009 VA examination, the Veteran reported that his right knee hurt every day, but that there was no giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, effusions, inflammation or episodes of dislocation, subluxation, or locking.  He reported no limitations with standing, being able to walk one to three miles, and wearing a brace on his knee.  On physical examination, the Veteran had an antalgic gait and tenderness of the left knee, but no crepitation, clicks, snaps, grinding, instability, or patella, meniscus, tendon, bursae, or other knee abnormalities.  There was noted to have been no objective evidence of pain with active range of motion on the right side, and flexion was to 90 degrees and extension to 0 degrees, with objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  The diagnosis was degenerative joint disease of the right knee, mild to moderate.  There was noted to have been no significant effects on usual occupation.  The Veteran was noted to have had more severe disability of the left knee than that of the right.

During his Board hearing in March 2010, the Veteran testified that he wore a brace for his knee to keep it from locking, could walk maybe three blocks comfortably, and was not able to climb ladders or stairs.  He testified that, when he was employed, his duties in housekeeping became limited due to his knees and he had to be given new duties, but that in 2005 he had to quit his job due to his knee disabilities.  He further testified that he received cortisone shots as treatment, that this left knee was much worse than his right knee, and that the major problem in the morning was that his knees locked when he woke up, even though the January 2009 VA examiner did not note this.

VA treatment records reflect that June 2010 right knee X-rays revealed that bones were intact, that degenerative arthritis was noted with moderate degree of narrowing in the knee joint, with bilateral and degenerative spurring of the right patella.  In August 2010, the Veteran was noted to have had full strength in his right lower extremity, and in February 2011 he reported going for a 1.5 mile walk, which exacerbated his knee pain.  

On March 2011 VA examination, the Veteran reported right knee pain stiffness, decreased speed of joint motion, and several episodes of locking a week, but no giving way, instability, weakness, incoordination, dislocation, subluxation, or inflammation, or effusions.  He reported being able to stand for 15 to 30 minutes and being able to walk more than 1/4 mile, but less than one mile.  He was noted to have used a cane and brace intermittently.  On examination, he had a mild limp, and crepitus and tenderness along the medial joint line.  There was no grinding, instability, or patella, meniscus, tendon, bursae, or other knee abnormalities.  Flexion was to 134 degrees and extension was to 0 degrees, with objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  There was no joint ankylosis.  The Veteran reported that he had retired less than one year before due to his knees, and that his right knee had significant effects on his usual occupation through decreased mobility and pain, which caused him to be assigned different duties.  

VA treatment records reflect that in March 2012, the Veteran complained of pain and locking every day in his right knee.  On examination, there was mild effusion and loss of full flexion.  Right knee X-rays showed a possible loose body, and a right knee arthroscopy was planned.

In June 2012, the Veteran was seen for a loose body of the right knee and complained of pain, locking, and difficulty ambulating.  He underwent a right knee arthroscopy on June 18, 2012, which included clean out with chondroplasty and shaving of a large loose body at the lateral compartment with mobile stem. 

In December 2012, the Veteran underwent a series of three Synvisc intraarticular injections into the right knee.  In July 2013, he reported that his knee pain had become worse.

On August 2013 VA examination, the Veteran reported increased pain in both knees, especially in the mornings after waking, that exercise was not helping, and that he took no medications.  He reported that he tried not to overexert and cause himself pain, that sometimes he heard popping noises, and that the knees felt like they locked-up, and that pain was worse with excessive walking and bending.  He reported no flare-ups.  Range of motion measurements revealed flexion to 100 degrees with pain beginning at that point, and full extension to 0 degrees.  He was able to perform repetitive-use testing with three repetitions, and flexion and extension measurements did not change with repetition.  In terms of functional loss, the examiner stated that there was less movement than normal and pain on movement.  Muscle strength was full in flexion and extension, and anterior, posterior, and medial-lateral stability were normal on testing.  There was no evidence or history of recurrent patellar subluxation or dislocation.  It was noted that the Veteran used a cane regularly.  It was also noted that imaging studies were reviewed and showed degenerative arthritis of the right knee, but no evidence of patellar subluxation or other significant diagnostic test findings or results.  It was further noted that the Veteran's knee condition did not affect his ability to work.  

In this case, the Board finds that a rating greater than 10 percent for right knee arthritis is not warranted; that a separate rating of 20 percent, but no greater, is warranted prior to June 18, 2012; and that a separate rating of 10 percent, but no greater, is warranted beginning October 1, 2012.

No higher rating than 10 percent for right knee arthritis is warranted at any time pertinent to the Veteran's June 2007 claim for increase.  During this period, the Veteran's right knee arthritis has been manifested by pain, limited range of motion, and difficulty with standing, walking, climbing, and other normal function of the knee.  His range of motion has been noted, at worst, to be flexion to 90 degrees and extension to 0 degrees, with objective evidence of pain following repetitive motion, but no additional limitation after three repetitions, and full muscle strength.  His right knee extension has consistently been full, with full strength of movement.  Given these findings, even considering all relevant factors of the Veteran's mechanical right knee joint functional impairment, his disability has not been shown to more closely approximate flexion limited to 30 degrees than flexion limited to 45 degrees, or any limitation of extension.  Thus, neither a higher rating under DC 5260, nor a separately compensable rating under DC 5261, is warranted.

However, resolving reasonable doubt in the Veteran's favor, prior to June 18, 2012, the date of the Veteran's right knee arthroscopic clean out with chondroplasty and shaving of a large loose body, his right knee disability has also been manifested by a large loose body at the lateral compartment with mobile stem, resulting in frequent episodes of joint locking and pain.  Such disability reasonably approximates the criteria for a 20 percent rating under DC 5258, which contemplates dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In this regard, during his March 2010 hearing, the Veteran testified that he wore a brace for his knee to keep it from locking, and that the major problem was that his knees locked in the morning.  On March 2011 VA examination, he reported several locking episodes a week.  Also, October 2008 VA X-rays revealed a large loose body in the right knee, and March 2012 X-rays showed a possible loose body.  Such complaints and findings ultimately resulted in his arthroscopic chondroplasty and shaving of a large loose body on June 18, 2012.  20 percent is the maximum schedular rating available for frequent episodes of "locking," pain, and effusion into the joint under DC 5258.  Therefore, a separate, 20 percent rating, but no greater, during this period is warranted.

Resolving reasonable doubt in the Veteran's favor, beginning October 1, 2012, the first day following the Veteran's temporary 100 percent rating for his June 2012 knee surgery, his right knee was manifested by post-surgical problems, including some feeling of locking up in the right knee, which most closely approximates removal of semilunar cartilage that is symptomatic.  Although he underwent surgery in June 2012 that removed the portion of the loose body causing frequent episodes of locking in his knee, he continued to complain of some feeling of locking up in the right knee, as reflected in the April 2013 VA examination report.  However, such findings more closely approximate removal of semilunar cartilage that is symptomatic than dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  In addition to the Veteran's surgery to remove the portion of the loose body causing frequent episodes of locking in his knee, although he complained of some feeling of locking on VA examination, nothing approximating frequent episodes of his knee locking up is reflected in the record, as it was prior to the June 2012 surgery.  In this regard, the April 2013 VA examiner, after reviewing the Veteran's imaging studies, assessed degenerative arthritis of the right knee, but no evidence of patellar subluxation or other significant diagnostic test findings or results.  Therefore, during this period, the Veteran's right knee symptomatology has more closely approximated the criteria under DC 5259 than those under DC 5258, and a separate 10 percent rating, but no greater, is warranted during this period. 

In this case, while locking of the right knee has been noted, the record has consistently reflected no instability or subluxation, and on August 2013 VA examination, anterior, posterior, and medial-lateral stability were normal on testing.  Also, there has been no evidence of recurrent patellar subluxation or dislocation, ankylosis, or malunion or nonunion of the tibia and fibula.  Thus, no rating under DCs 5256, 5257, or 5262 is warranted.  

Finally, there are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b). 

As discussed above, the various manifestations of the Veteran's right knee disability have been adequately contemplated by the several ratings assigned, which, for reasons discussed above, adequately contemplate his mechanical functional impairment of the right knee joint, and his problems involving a loose body of the knee and subsequent surgery residuals.  The record does not reflect that the impairment in earning capacity from his disability, or for any other service-connected disability, would be in excess of that contemplated by his assigned ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board is remanding the issue of whether the Veteran's disabilities result, in his specific case, in inability to secure or follow a substantially gainful occupation, given his individualized factors such as education, occupational experience, and type of employment for which he would be qualified.  See 38 C.F.R. § 4.16.  However, given the impairment caused by the Veteran's right knee disability and his service-connected disabilities as a whole, compared with the average level of occupational impairment associated with his ratings for such disabilities, they together do not create what can be considered an "unusual" or exceptional" disability picture, and the Veteran has submitted no evidence to the contrary.  See 38 C.F.R. § 3.321(b); Johnson v. McDonald, Fed. Cir. No. 2013-7104 (August 6, 2014).

Accordingly, a rating greater than 10 percent for percent for right knee arthritis is not warranted; a separate rating of 20 percent, but no greater, for a right knee large loose body resulting in locking is warranted prior to June 18, 2012; and a separate rating of 10 percent, but no greater, for right knee chondroplasty residuals, beginning October 1, 2012, is warranted.  There is no basis for any further staged rating of the Veteran's disability pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating than those assigned, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.



ORDER

A rating greater than 10 percent for post-operative residuals of a right knee injury with arthritis is denied.

A rating of 20 percent, but no greater, for a right knee large loose body resulting in locking prior to June 18, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.

A rating of 10 percent, but no greater, for right knee chondroplasty residuals, beginning October 1, 2012, is granted, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

As noted in the introduction above, during his March 2010 Board hearing and a March 2011 VA examination, the Veteran asserted that he had had to stop working as the result of his service-connected right and left knee disabilities.  The AOJ has not yet considered the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, with the appropriate claim form, informing him of the evidence required to establish entitlement to a TDIU.  

2.  Upon review of any evidence submitted, evaluate the TDIU claim.  If the schedular requirements for a TDIU are not met pursuant to 38 C.F.R. § 4.16(a), consider referral of the claim to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

3.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


